McCLELLAN, C. J.
Section 484 of the Code is as follows: “When an appeal is taken, the justice must return all the original papers in the cause, together with a statement, 'signed by him, of the case and the judgment rendered by him, to the clerk of the court to which the appeal was taken, within ten days after the taking of (the appeal.” The transcript filed here in this case contains copies of the papers in the cause before the justice of the peace, a copy of the statement of the case and the judgment rendered signed by the justice of rthe peace and a copy of the bond given on appeal to the circuit court; and the clerk of the circuit court certifies to this court in substance and effect that all these papers, thus copied, are and were in the circuit court. This was a full compliance with ¡the statute set out above. It was not necessary for the justice of peace to certify anything. The record before us shows that he returned the original papers to the court together with the statement signed by him, which the statute required, and this was quite sufficient. Indeed, the appeal bond showing the parties below and reciting the judgment there rendered was itself sufficient to give the circuit court jurisdiction and to enable it to proceed with the cause. — Larcher v. Scott, 2 Ala. 40; McAlpin v. Pool, Minor, 316; S. & N. R. R. Co. v. Pilgreen, 62 Ala. 305.
Among the original papers sent to the clerk by the justice of the peace was a perfectly good complaint, and it was entirely proper for a trial to be had in the circuit. court on that complaint, or, the defendant not appearing, for a judgment by default to be rendered on that complaint. — Littleton v. Clayton, 77 Ala. 571.
Affirmed.